DANE EXPLORATION INC. 3577 - 349 West Georgia Street Vancouver, British Columbia, Canada V6B 3Y4 dchristie@daneexploration.com Mr. John Reynolds Assistant Director United States Securities and Exchange Commission Division of Corporate Finance treet N.E. Washington, D.C. USA 20549 Tel (202) 551-3536 BY COURIER May 23, 2012 Re:Dane Exploration Inc. Request to Withdraw Post-Effective Amendment to Registration Statement on Form S-1 (RW) Filed April 30, 2012 File No. 333-172450 Dear Mr. Reynolds Thank you for the information provided by Mr. Regan during my call with him on May 22, 2012. Pursuant to Rule 477(a) promulgated under the Securities Act of 1933, as amended, (the “Securities Act”), the Company hereby requests immediate withdrawal of its Post Effective Amendment to Registration Statement on Form S-1 (File No. 333-172450), which was filed with the Securities and Exchange Commission (the “Commission”) on April 30, 2012, along with any exhibits (the “Post Effective Amendment”). The Company believes that withdrawal of the Post Effective Amendment is consistent with the public interest and the protection of investors, as contemplated by Rule 477(a) under the Securities Act. The Company is withdrawing the Post Effective Amendment based the determination that a Form S-1 Post Effective Amendment cannot be filed subsequent to the expiry date of the underlying Form S-1 for which it is filed. The Company confirms that no securities have been, or will be, distributed, issued or sold pursuant to the Post Effective Amendment or the prospectus contained therein. The Company now intends to file a fresh Form S-1 for review with the aim of creating a new offering of common shares to the public which will complete its strategic financing initiative. We respectfully request that the Commission consent to this application on the grounds that the withdrawal of the Post Effective Amendment is consistent with public interest and the protection of investors, as contemplated by paragraph (a) of Rule 477. Best regards, DANE EXPLORATION INC. /s/ David Christie David Christie President and CEO cc:Mr. Michael J. Morrison
